We have carefully considered the affidavits appended to and made a part of the motion for rehearing on behalf of appellant and regret that we cannot agree to the proposition that the failure to file the bills of exception within the time required by law does not result from negligence of appellant. It is admitted that the bills of exception herein were placed in the hands of the assistant district attorney after the trial, but the date is not fixed. It is also shown that the district attorney's office was called upon a number of times thereafter and the bills of exception had not been O. K'd. It is also stated that the bills were finally obtained from the district attorney's office about the time of the expiration of the sixty days granted appellant in which to file bills of exception, and that same were turned over to the trial judge who was engaged in a trial and who informed counsel that he would examine said documents when *Page 74 
he was through. No reason or excuse is stated why proper and appropriate extensions of time were not then asked and entered. The sixty days allowed by the court for such filing, as stated in the original opinion, expired on February 28, 1923. Additional time might readily have been obtained by asking for an extension prior to February 28th. There appears nothing in the record justifying appellant in waiting until March 20th, more than three weeks after the expiration of the sixty-day period, to make and present to the court an application for such extension. The bills of exception were in fact filed on March 26th, practically a month after the expiration of the sixty day period granted by the court. Had application been made for a thirty day extension within the time originally fixed by the court, this would have included the date on which the bills of exception were in fact filed. This court must give effect to established rules and statutes. The bills of exception not having been filed within the time granted, and no application for an extension appearing in the record until three weeks after the expiration of the time originally granted, we are compelled to hold that diligence in filing such bills is not shown and to affirm the correctness of the original disposition made of the case.
The motion for rehearing will be overruled.
Overruled.
                          ON REHEARING.                         June 25, 1924.